DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 21 October 2021 in which 
Added claim 5 to independent claim 1 to thereby overcome the 35 USC 101 mental process rejection; as set forth in the first Office Action, pages 9-10, the additional recitation of a cleaning device performing claimed functions that cannot be performed by the human mind is such that amended claim 1 is not a mental process; or otherwise that the inclusion of an cleaning device integrates the mental process exception into a practical application of strategized textile cleaning;
Amended the title to be more specific thereby overcoming the title objection; 
Cancelled claims 5 and 14 thereby removing the 112(f) claim interpretations;
Amended independent claim 1 to recite, inter alia, carrying out an initial cleaning strategy which is dynamically adjusted based on updated intensity information but such amendments necessitate new grounds of rejection concluding that these amended features are obvious as further detailed below; and
Added claims 16-20 but which are also rejected under prior art grounds as further detailed below.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Germany on July 15, 2016 and June 12, 2017. It is noted, however, that applicant has not filed a certified copy of the DE 10 2017 209 863.5 application as required by 37 CFR 1.55.  The other certified copy (DE 10 2016 212 967.7) has been filed.
Applicant argues that a certified copy for both applications were filed with WIPO and that the USPTO has access to them and should automatically retrieve them.  Applicant’s arguments are well-taken and the Examiner agrees that both copies should have been retrieved by the USPTO via the Priority Document Exchange (PDX) program.  
Nonetheless, under the PDX program, applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37CFR 1.55(g)(1).
  The Examiner suggests Applicant file a PTO/SB/38 form which should help trigger the system to retrieve the missing document.  This form may be found here:  https://www.uspto.gov/sites/default/files/documents/sb0038.pdf

IMPORTANT ANNOUNCEMENT REGARDING A CHANGE IN THE ELECTRONIC RETRIEVAL METHOD BETWEEN THE USPTO AND THE EPO: For U.S. applications filed on or after January 01, 2022, successful retrieval of an EP application to which priority is claimed will require the EP application to be registered into the WIPO DAS exchange and the WIPO DAS access code must be provided to the USPTO.   https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx#Forms  

	The Examiner further advises that implementing the above announcement for the instant application including adding the (now missing) WIPO DAS access code to the Application Data Sheet which may also help ensure that the system transfers the missing priority document.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 contains an apparent typo which is indicated by the following proposed amendment “the cleaning device determines the updated output variables by comparing the [initial] updated intensity information with the comparative values”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-9 and 11-13 Smit-Kingma (WO-2004/053220 A1) and Kim (EP-2441871B1).
Claim 1
	In regards to claim 1, Smit-Kingma discloses a method for determining and implementing a cleaning strategy for a soiled textile {see abstract, Fig. 1 and citations below}, the method comprising:
obtaining initial intensity information representative of a spectral image resulting from soiling of a textile {see spectrometer discussed on page 11 which converts light impinging on the surface of a textile article into light intensity versus wavelength (spectra).  See also Fig. 1 and page 11, line 30—page 12, line 10 discussing alternative 
determining at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information, wherein the at least one output variable comprises at least one parameter of an initial cleaning strategy of the textile
 {various methods are disclosed such as Multivariate Data Analysis which are used to determine/identify a “textile parameter” that includes stain type and a corresponding “treatment parameter” which includes washing treatment/cleaning strategies such as treatment type, type of treatment agent, amount, temperature and time period.  See page 4, line 1—page 5, line 14; page 6, lines 1-9; page 7, line 15—page 8, line 10; and page 12, line 31-36}; 
outputting or triggering the output of the at least one output variable to a cleaning device and carrying out the initial cleaning strategy of the textile in the cleaning device {See above citations for “determining”.  See also page 11, lines 1-5; page 13, lines 1-36 which include outputting to a display or treatment device for optimal treatment of the textile (e.g. washing machine)};



Kim also teaches 
continuously obtaining updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable 
{see [0029]-[0030], Figs. 4, 5, [0123]-[0124], [0130]-[0134], [0144],[0165],  [0177]-[0179] in which the contamination degree (intensity) of the wash water and rise water are continuously detected during the washing and rise cycles via contamination degree detection unit 370 to determine and update output variables such as frequency of rinse cycle.  See also [0073] where the operating course (cleaning strategy) includes motor rpm, wash water temperature, drying velocities and [0110]-[0113], [0117] in which detergent kind and amount is also determined based on the amount of contamination detected; and
dynamically adjusting the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile {see above cites including [0144], [0178] clearly teaching continuous detection of contamination degrees of the wash and rinse water and dynamically adjusting the cleaning strategy during cleaning of the textile}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a 
Claim 2
In regards to claim 2, Smit-Kingma discloses wherein the intensity information is representative of a spectral image resulting from an illuminated surface of the soiling on a textile {Initially, it is noted that illumination is a necessary component to “obtaining intensity information” and is met by ambient illumination.  In other words, image sensors and methods of detecting images do not work in the dark.  See also lamp module 4 that illuminates the soiled textile as per page 11, line 30—page 12, line 5.  Furthermore, page 11, lines 6-12 indicates that the radiation (illumination) impinges directly on the surface of the soiled textile article.}.
Claim 4
In regards to claim 4, Smit-Kingma discloses wherein the at least one parameter of the cleaning strategy constitutes a type of cleaning agent, an amount of cleaning 
Claim 6
In regards to claim 6, Smit-Kingma discloses 
wherein the determination of the at least one output variable includes comparing the initial intensity information 
Kim teaches wherein the determination of the at least one output variable includes comparing the updated intensity information with comparative values {see Fig. 5 step 409 and [0170] as well as the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at 
Claim 7
In regards to claim 7, Smit-Kingma discloses
determining the initial intensity information 
Kim teaches determining the updated intensity information using a sensor {contamination degree detection unit see [0029]-[0030], Figs. 4, 5, [0123]-[0124], [0130]-[0134], [0144],[0165],  [0177]-[0179]} as well as the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information 
Claim 8
In regards to claim 8, Smit-Kingma discloses determining a soiling profile based at least in part on the output variable, in particular based on a plurality of determined output variables {see above citations for claim 1 “determining” step wherein the “treatment parameter (output variable) includes at least one selected from treatment type, amount and type of treatment agent, temperature and treatment period which clearly includes more than one output variable.  See also page 6, lines 11-18},
wherein the determination of the at least one output variable is based at least in part on the soiling profile {see above cites for “determining” step in claim 1.  See also 
Claim 9
In regards to claim 9, Smit-Kingma discloses wherein the initial intensity information 
Kim teaches determining the updated intensity information using a sensor {contamination degree detection unit see [0029]-[0030], Figs. 4, 5, [0123]-[0124], [0130]-[0134], [0144],[0165],  [0177]-[0179]} as well as the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated 
Claim 11
In regards to claim 11, Smit-Kingma discloses wherein the initial intensity information 
Kim teaches determining the updated intensity information using a sensor {contamination degree detection unit see [0029]-[0030], Figs. 4, 5, [0123]-[0124], [0130]-[0134], [0144],[0165],  [0177]-[0179]} as well as the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.

Claim 12
In regards to claim 12, Smit-Kingma discloses wherein the initial intensity information 
Kim teaches determining the updated intensity information using a sensor {contamination degree detection unit see [0029]-[0030], Figs. 4, 5, [0123]-[0124], [0130]-[0134], [0144],[0165],  [0177]-[0179]} as well as the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile as taught by Kim, and further wherein Smit-Kingman’s intensity information is also used for the updated intensity information from Kim’s contamination degree detection such that the updated intensity information taught by Kim uses intensity information representative of a spectral components of a spectral image from the infrared energy range as far as the ultraviolet energy range as disclosed by Smit-Kingma because doing so increases washing efficiency as motivated 
Claim 13
In regards to claim 13, Smit-Kingma discloses wherein the initial intensity information 
Kim teaches determining the updated intensity information using a sensor {contamination degree detection unit see [0029]-[0030], Figs. 4, 5, [0123]-[0124], [0130]-[0134], [0144],[0165],  [0177]-[0179]} as well as the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smit-Kingma and Kim as applied to claim 1 above, and further in view of Strang (US 20150327742 A1).
Claim 10
In regards to claim 10, Smit-Kingma discloses wherein the initial intensity information 

Strang also teaches wherein the intensity information comprises values in at least 20 channels, wherein each channel represents an intensity for one energy interval
{a plurality of band pass filters 5 are used to chromatically separate the detected light from the soiled article into a plurality of bands (channels) for spectral analysis.  See Figs 2, 5, [0014]-[0015], [0035], [0039].  Spectral analysis is used to determine the cleaning strategy further discussed in [0024].  Furthermore, [0044] strongly motivates using as many different filter elements 5 (channels) as possible because it results in a greater number of spectral subsections (channels) and increases the (spectral) resolution.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s the intensity information which clearly comprises values in plural channels, wherein each channel represents an intensity for one energy interval, to utilize 20 channels as taught by Strang because Strang strongly motivates utilizing as many channels as possible to increase the spectral resolution and/or because the selection of 20 channels is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A).  Here, at least 
Kim teaches determining the updated intensity information using a sensor {contamination degree detection unit see [0029]-[0030], Figs. 4, 5, [0123]-[0124], [0130]-[0134], [0144],[0165],  [0177]-[0179]} as well as the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile as taught by Kim, and further wherein Smit-Kingman’s intensity information is also used for the updated intensity information from Kim’s contamination degree detection such that the updated intensity information taught by Kim comprises values in at least 20 channels, wherein each channel represents an intensity for one energy interval as taught by Strang because doing so .

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US-2018/0238796 A1), Kim, and Cruickshank (US-2016/0312396 A1).
Claim 16
	In regards to claim 16, Cooke discloses a system determining and implementing a cleaning strategy for a soiled textile {see abstract, Figs. 1, 2, stain detection system 50 and cites below}, comprising:
a mobile computing device that includes an optical sensor and a radiation source, the mobile computing device configured to (1) illuminate, via the radiation source, soiling on a textile, (ii) obtain, via the optical sensor, an initial intensity distribution representative of a spectral image resulting from the illumination of the soiling, and (iii) transmit the initial intensity distribution
{see mobile computing device 20, Fig. 2, includes a camera (optical sensor) that takes a digital photograph of the stained textile from which color information may be extracted as per [0029]-[0032].  Also see stain detector 50 including an analysis module communicating with mobile device as per [0079]-[0081] and including an NIR spectrometer that illuminates the stain to obtain reflectance intensity over a range of NIR wavelengths as per [0058].  Analysis may also be done in the mobile device 20 as per [0035] by transmitting the intensity distribution such as those in Fig. 3a-9b.  Further, the NIR spectrometer in the stain detector 50 is preferably handheld, portable includes 
a processor in operable communication with the mobile computing device, the processor configured to (i) receive and process the initial intensity distribution to determine output variables that include parameters of a cleaning strategy of the textile and (ii) transmit the output variables {Mobile device 20, Fig. 1., is a conventional mobile device having a processor.  See stain detector 50 includes an analysis module (processor) [0079]-[0081].  Analysis may also be done in the mobile device 20 as per [0035] or on an external computer 30.  Fig. 1 and [0056]-[0077], claim 8 discloses the process of (i) and (ii) wherein the output variables are recommended doses based on spectral match of the stain.  See also [0004]-[0008], [0021]-[0022], [0032]-[0036] regarding determining appropriate treatments and treatment regimes based on the identified stain};
a cleaning device in operable communication with the processor, 
{treatment module implements treatment parameters generated by the stain determination as per [0041]-[0042], claims 8, 11}
, the cleaning device configured to:
(i) receive and implement the cleaning strategy {see above cites particularly those for the processor}; 
(ii) 

Kim is an analogous reference from the same field of determining and implementing a cleaning strategy (operating course).  See [0006], [0012], [0027] and cites below.
Kim also teaches 
a cleaning device in operable communication with the processor, the cleaning device including a cleaning container having 
{Fig. 4 washing machine with control unit 320 and contamination degree detection unit 370}, the cleaning device configured to:
 (ii) continuously obtain
(iii) dynamically adjust the cleaning strategy of the textile to the determined and updated output variables while cleaning the textile {see above cites including [0144], [0178] clearly teaching continuous detection of contamination degrees of the wash and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooke’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to continuously obtain updated intensity information while cleaning the textile to thereby continuously determine and update the output variables and dynamically adjust the cleaning strategy of the textile to the determined and updated output variables while cleaning the textile as taught by Kim because doing so increasing washing efficiency as motivated by Kim in [0144], [0178] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
	Although Kim continuously obtains updated intensity information while cleaning the textile to thereby continuously determine and update the output, the contamination degree detection unit 370 is not disclosed as using plural sensors.
	Cruickshank is an analogous reference from the same field of determining and implementing a cleaning strategy.  See abstract, Figs. 1-3 and cites below. 
Cruickshank also teaches 
a cleaning device in operable communication with the processor, the cleaning device including a cleaning container having a plurality of sensors disposed therein {Fig. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Kim’s contamination degree detection unit 370 such that it uses plural sensors as taught by Cruickshank such that  the cleaning device includes a cleaning container having a plurality of sensors disposed therein as also taught by Cruickshank such that Kim’s continuously obtaining step is done  via the plurality of sensors because doing so amounts to a mere duplication of parts that has no patentable significance unless a new and unexpected result is proposed as per MPEP 2144.04 and VI(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) cited therein and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 17
	In regards to claim 17, Cooke discloses
the mobile computing device further includes a display element {Fig. 2, mobile device 20 may be a mobile phone per [0026] with display  ; and
the mobile device is further configured to receive and render the output variables on the display element {mobile device 20 has a user interface that renders output variables per [0024]-[0026], [0039]-[0044]}.

Claim 18
	In regards to claim 16, Cooke is not relied upon to disclose but Kim teaches
the cleaning device further includes a display element {display unit 140, [0049], [0119]};
the cleaning device is further configured to render the output variables on the display element {[0067]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooke’s system which includes a mobile device display to also include the cleaning device further includes a display element; the cleaning device is further configured to render the output variables on the display element as taught by Kim because doing so provides a convenient user interface at the washing machine itself and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 19
	In regards to claim 19, Cooke discloses
the cleaning device further includes a cleaning agent dosing device to provide cleaning agent in accordance with the cleaning strategy {See [0073] where the operating course (cleaning strategy) includes motor rpm, wash water temperature, drying velocities and [0110]-[0113], [0117] in which detergent kind and amount is also determined and dispensed based on the amount of contamination detected}.


Claim 20
	In regards to claim 20, Cooke discloses
a database in operable communication with the processor and the cleaning device, the database having comparative values stored therein {product database and spectral database 33 hosted on external computer 30 per Fig. 2 communicating with mobile device 20 and stain detector 50 via network 40.  See also [0081] and spectral database comparison of Fig. 1 and [0063]-[0065]}
wherein:
the processor determines the output variables by comparing the initial intensity information with the comparative values, and the cleaning device determines the 
Kim teaches determining the updated intensity information using a sensor {contamination degree detection unit see [0029]-[0030], Figs. 4, 5, [0123]-[0124], [0130]-[0134], [0144],[0165],  [0177]-[0179]} as well as the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 16}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
the processor that already determines the output variables by comparing the initial intensity information with the comparative values, also determines the updated output variables by comparing the updated intensity information with the comparative values
because doing so increasing washing efficiency as motivated by Kim in [0144], [0178] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erklelenz US 20150153278 A1 discloses an optical scanner 4 that scans soiled clothing in the IR and UV ranges to determine cleaning strategy carried out by cleaning device.  See [0030], [0047]-[0048].
See also Koven (US 20160224860 A1) including Figs. 1-8 for user interaction via a mobile device with proposed cleaning strategy.  
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486